Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J), rendered August 31, 2004, convicting him of burglary in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was properly adjudicated a second felony offender (see People v Parker, 41 NY2d 21 [1976]; People v Banks, 204 AD2d 473 [1994]).
The defendant waived appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248 [2006]; People v Lawrence, 32 AD3d 969 [2006]; People v Rodriguez, 32 AD3d 481 [2006]). Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur.